

 S3444 ENR: To designate the community-based outpatient clinic of the Department of Veterans Affairs in Lake Charles, Louisiana, as the “Douglas Fournet Department of Veterans Affairs Clinic”. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3444IN THE SENATE OF THE UNITED STATESAN ACTTo designate the community-based outpatient clinic of the Department of Veterans Affairs in Lake
 Charles, Louisiana, as the Douglas Fournet Department of Veterans Affairs Clinic. 1.Designation of Douglas Fournet Department of Veterans Affairs Clinic in Lake Charles, Louisiana(a)DesignationThe community-based outpatient clinic of the Department of Veterans Affairs in Lake Charles, Louisiana, shall after the date of the enactment of this Act be known and designated as the Douglas Fournet Department of Veterans Affairs Clinic or the Douglas Fournet VA Clinic.(b)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (a) shall be considered to be a reference to the Douglas Fournet Department of Veterans Affairs Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate